PER CURIAM.
By this appeal, the appellants seek review of an order setting aside a final judgment rendered at the trial, wherein the defendants-appellees were not present. In his order vacating the final judgment, the trial judge found that the matter had proceeded to trial without notice to the defendants.
It is incumbent upon the appellant to demonstrate an abuse of discretion on the part of the trial judge in setting aside the final judgment. See: North Shore Hospital, Inc. v. Barber, Fla.1962, 143 So.2d 849; Florida Investment Enterprises, Inc. v. Kentucky Co., Fla.App. 1964, 160 So.2d 733. The appellant has failed to demonstrate, from the record on appeal, any error or abuse of discretion in the action of the trial judge and, therefore, same is hereby affirmed.
Affirmed.